Citation Nr: 0014970	
Decision Date: 06/07/00    Archive Date: 06/15/00

DOCKET NO.  98-04 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to an increased (compensable) rating for 
rheumatoid arthritis of the hands and wrists.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from September 1984 to 
October 1988.  This case comes to the Board of Veterans' 
Appeals (Board) from a July 1997 RO decision which denied a 
compensable rating for rheumatoid arthritis of the hands and 
feet.  It is noted, however, that a September 1995 RO 
decision established service connection for rheumatoid 
arthritis of the hands and wrists, not feet.  The latest 
supplemental statement of the case, in December 1999, 
correctly notes that the issue is entitlement to a 
compensable rating for rheumatoid arthritis of the hands and 
wrists.  

A May 2000 written presentation from the veteran's 
representative appears to raise a claim for service 
connection for sarcoidosis.  This issue has not been 
adjudicated by the RO, is not before the Board at this time, 
and is referred to the RO for appropriate action.


FINDING OF FACT

The veteran does not currently have active rheumatoid 
arthritis of the hands and wrists; chronic residuals of 
rheumatoid arthritis consist of proximal interphalangeal 
(PIP) joint synovitis of both hands, with excellent strength 
and dexterity; and there is no demonstrated limitation of 
motion of any joint due to chronic residuals of rheumatoid 
arthritis.  


CONCLUSION OF LAW

The criteria for a compensable rating for rheumatoid 
arthritis of the hands and wrists have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Code 5002 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from September 
1984 to October 1988.  The service medical records show that 
on a July 1984 medical examination for enlistment purposes 
the veteran had fusiform swelling of the fingers (2nd to 4th 
PIP joints, bilaterally).  The diagnosis was jammed fingers 
by history.  Subsequently, the veteran developed swelling and 
arthritis of other PIP joints and wrists.  In February 1988, 
the diagnosis was seronegative polyarthritis.  (Laboratory 
testing at that time revealed a negative or normal rheumatoid 
factor.)  A July 1988 medical board evaluation revealed 
symmetrical inflammatory polyarthritis involving the hands 
and wrists, and the veteran was deemed unfit due to systemic 
rheumatic disease.  The veteran was discharged from service, 
with severance pay, on the basis of a physical evaluation 
board finding of symmetrical inflammatory polyarthritis 
involving the hands and wrists.  

Medical records from Memorial Hospital of Burlington County 
show that in September 1990 the veteran complained of pain, 
swelling, and stiffness in his joints (i.e., the right wrist, 
the right 1st metacarpophalangeal (MCP) joint, the 2nd to the 
5th PIP joints, the left 1st MCP joint, and the 2nd to the 5th 
PIP joints), especially in the morning and with a change of 
season and cold.  An examination revealed slight enlargement 
of the PIP joints without swelling, tenderness, or limitation 
of motion.  The diagnoses, in pertinent part, was 
questionable rheumatoid arthritis.  In October 1990, X-rays 
of the hands and right wrist were normal.  In November 1990, 
the veteran's history of seronegative rheumatoid arthritis in 
1988 was recorded.  In a December 1991 letter, Richard 
Hymowitz, M.D., indicated that he saw the veteran in regard 
to complaints of back pain and that the veteran had a history 
of seronegative rheumatoid arthritis dating back to 1988 
without recent swelling or periods of stiffness similar to 
what he had back then.  An examination revealed full range of 
motion in all joints, evidence of chronic synovitis in MCP 
joints and PIP joints, a good grip without any tenderness, 
and a negative rheumatoid factor on testing.  In July 1993, 
the veteran fell on his left hand and complained of wrist 
pain.  An X-ray of the left wrist at that time was normal.  
Kenneth Peacock, M.D., treated the veteran for a sprain of 
the ulnar aspect of the left wrist from July to September 
1993.  In August 1994, the veteran reported that he was not 
really having any problems with arthritis.  The assessment 
was seronegative rheumatoid arthritis, with no recent 
problems.    

In March 1995, the veteran submitted a claim for service 
connection for arthritis of the hands.  He did not indicate 
any doctors or hospitals from whom he received treatment for 
his claimed disability.  He failed to report for a VA 
examination in August 1995.

In a September 1995 decision, the RO granted service 
connection for rheumatoid arthritis of the hands and wrists 
and assigned a noncompensable evaluation for the condition.

In a letter received in October 1995, the veteran indicated 
that there had been some confusion regarding the scheduling 
and notification of his VA compensation examination.  
Thereafter, he was scheduled for another VA examination in 
November 1995, but he failed to appear.  

In an April 1996 letter, the RO notified the veteran that his 
compensation claim was denied on the basis of his failure to 
report for a scheduled VA examination.  (This notice was sent 
to an incorrect street address.)    

In a statement received in January 1997, the veteran 
indicated that the last correspondence he received from the 
RO was the April 1996 notification of the denial of his 
claim.  (He noted that the notice had been sent to the wrong 
address.)  He requested a VA examination and a 
reconsideration of his compensation claim.  

On a June 1997 VA examination, the doctor noted that in the 
years that followed service the veteran had little difficulty 
with his hands and wrists and worked as a custodian.  The 
doctor noted that sarcoid could cause arthralgias and 
arthritis, and he ordered a chest X-ray, which revealed large 
hilar and paratracheal nodes, presumably from sarcoid.  The 
veteran said he did not recall having a chest X-ray in 
service, and the examiner indicated he had no information 
that a chest X-ray was done in service as all service medical 
records were not available for his review.  The doctor said 
he suspected that the veteran's arthralgias and arthritis of 
the hands and wrists during service were a complication of 
sarcoidosis which was not diagnosed in service because a 
chest X-ray was not done.  [The Board notes that service 
medical records show chest X-rays were done, including prior 
to discharge in 1988, and these were normal.]  On 
examination, the small joints of the veteran's hands and his 
wrist joints were entirely normal, and hand function was 
completely normal.  The diagnosis was sarcoidosis with joint 
manifestations.  

In a July 1997 decision, the RO denied a compensable 
evaluation for the veteran's service-connected rheumatoid 
arthritis.  

In a statement received in October 1997, the veteran 
expressed his disagreement with the RO's decision, claiming 
that VA did not conduct a thorough examination.  

In his substantive appeal received in March 1998, the veteran 
claimed that the diagnosis on his VA examination was invalid 
and that a thorough examination was required.  

On a March 1999 VA examination, the doctor noted in the 
veteran's medical history that he carried a diagnosis of 
seronegative rheumatoid arthritis, and that X-rays two years 
previously demonstrated significant adenopathy in his lungs 
secondary to sarcoidosis.  The veteran reported that he used 
approximately 16 [tablets of] Motrin a month, which varied 
according to the season (he used more in winter than at other 
times).  The veteran reported he had not missed work as an X-
ray technician on account of his hands (or feet), and 
complained that his hands bothered him far more than his 
feet.  On examination, there was significant PIP synovitis of 
both hands.  However, strength and dexterity remained 
excellent, and there was no physical finding of coincident 
carpal tunnel syndrome.  Laboratory testing was normal, and a 
complete blood count (CBC) showed normocytic anemia and 
slight leukopenia.  The doctor concluded that the veteran had 
rheumatic disease of the hands bilaterally (residuals as 
noted) and that he may have seronegative rheumatoid arthritis 
or, alternatively, chronic synovitis associated with 
sarcoidosis.  X-rays of the hands were normal, and clinical 
synovitis was clearly noted on examination.  The doctor noted 
that a chest X-ray showed improved adenopathy from two years 
previously.  

Documents in the claims folder from late 1999 and early 2000 
show that mail sent to the veteran has been returned as 
undeliverable, and attempts to locate his whereabouts 
(including through the post office and his representative) 
have been unsuccessful.

II.  Analysis

The veteran contends that a compensable rating is warranted 
for his service-connected rheumatoid arthritis of the hands 
and wrists.  It is noted that his claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, he has 
presented a claim which is plausible.  The Board is satisfied 
that all relevant evidence has been properly developed to the 
extent possible and that no further assistance is required to 
comply with the duty to assist as mandated by 38 U.S.C.A. 
§ 5107(a).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

Rheumatoid arthritis as an active process is rated 20 percent 
when involving one or two exacerbations per year in a well-
established diagnosis.  38 C.F.R. § 4.71a, Code 5002.  Code 
5002 also provides that rheumatoid arthritis may be rated on 
the basis of chronic residuals such as limitation of motion 
or ankylosis under the appropriate diagnostic codes for the 
specific joints involved.  Where limitation of motion of the 
joints involved is noncompensable under a limitation of 
motion code, a 10 percent rating is for application for each 
major joint or group of minor joints affected by limitation 
of motion.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  Id.

In this case, the medical evidence shows that the veteran 
does not currently have active rheumatoid arthritis of the 
hands and wrists, or of other joints for that matter.  The 
1997 VA examination showed completely normal functioning of 
the hands and wrists.  The 1999 VA examination notes PIP 
synovitis of both hands, but strength and dexterity remained 
excellent, and he had not missed work on account of his 
hands.  The VA examinations in 1997 and 1999 raise some 
question over whether the veteran's joint residuals are 
associated with service-connected rheumatic disease or are 
manifestations of non-service-connected sarcoidosis.  Even 
assuming the PIP synovitis is a residual of the service-
connected rhematoid arthritis, the recent examinations do not 
demonstrate any limitation of motion of the joints, nor do 
they show objective evidence of pain on use resulting in any 
limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet.App. 202 (1995).  At least some limitation of 
joint motion is required for a compensable rating when rating 
residuals of rheumatoid arthritis under Code 5002, and such 
is not shown. 

As the preponderance of the evidence is against a compensable 
rating for the veteran's rheumatoid arthritis of the hands 
and wrists, the benefit-of-the-doubt rule does not apply, and 
the claim for an increased rating must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).





ORDER

A compensable rating for rheumatoid arthritis of the hands 
and wrists is denied.  



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

